UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1963



SHAHBAZ BUTT,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-242-484)


Submitted:   May 25, 2007                  Decided:   June 13, 2007


Before WILKINSON, WILLIAMS, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas A. Elliot, Fabienne Chatain, Thomas A. Tousley, ELLIOT &
MAYOCK, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General Stephen J. Flynn, Senior Litigation
Counsel, Arthur L. Rabin, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Shahbaz Butt, a native and citizen of Pakistan, petitions

for review of an order of the Board of Immigration Appeals (Board)

adopting and affirming the Immigration Judge’s denial of his

application for adjustment of status.         We have reviewed Butt’s

claims in the context of the record and find that substantial

evidence   supports   the   finding   that   Butt    is   ineligible   for

adjustment of status.*      Accordingly, we deny the petition for

review for the reasons stated by the Board.         See In re: Butt, No.

A79-242-484 (B.I.A. Aug. 4, 2006).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          PETITION DENIED




     *
      We lack jurisdiction to review Butt’s challenge to the
Immigration Judge’s alternative finding denying adjustment of
status as a matter of discretion. See 8 U.S.C. § 1252(a)(2)(B)(i)
(2000).

                                 - 2 -